


110 HRES 760 EH: Supporting the goals and ideals of

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 760
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Supporting the goals and ideals of
		  Children’s Health Month.
	
	
		Whereas children comprise one quarter of the population of
			 the United States;
		Whereas nearly 1 in 5 children in the United States are
			 overweight;
		Whereas 7 percent of children in the United States have
			 limitations on activity due to chronic health conditions;
		Whereas an estimated 12 percent of high school seniors put
			 themselves at risk by smoking cigarettes daily;
		Whereas children account for 30,000,000 annual visits to
			 the emergency room to receive care for injuries or illnesses;
		Whereas asthma affects nearly 5,000,000 American
			 children;
		Whereas allergies affect about 50,000,000 American
			 children;
		Whereas motor vehicle crashes are the number one cause of
			 death for children and adolescents ages 1 to 21;
		Whereas dental caries is the most common chronic disease
			 affecting American children, and is 5 times more common than asthma and 7 times
			 more common than hay fever;
		Whereas during fiscal year 2005, an estimated 899,000
			 children in the 50 States, the District of Columbia, and Puerto Rico were
			 determined to be victims of abuse or neglect; and
		Whereas every year since 1928 the President has issued a
			 proclamation designating the month October as Children’s Health
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Children’s
			 Health Month;
			(2)invites the chief executive officers of the
			 States, territories, and possessions of the United States to issue
			 proclamations recognizing the goals and ideals of Children’s Health
			 Month;
			(3)commends the efforts of States,
			 territories, and possessions of the United States, localities, nonprofit
			 organizations, businesses, and the people of the United States who support the
			 goals and ideals of Children’s Health Month;
			(4)recognizes and reaffirms our Nation's
			 commitment to providing access to health care, ensuring preventative care,
			 seeking cures for debilitating diseases and chronic conditions, and promoting
			 healthy living habits for America’s children;
			(5)recognizes and salutes the health care
			 professionals who provide care and treatment for childhood illnesses and
			 afflictions;
			(6)recognizes and salutes the officials who
			 protect children from environmental health and safety risks;
			(7)recognizes and salutes the officials who
			 educate parents, schools, and communities about health risks and related issues
			 for children; and
			(8)encourages States, territories, and
			 possessions of the United States to educate children about healthy living
			 habits when they are young so that they will be more likely to lead healthy
			 lives as adults.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
